Sub-Item 77C DREYFUS TREASURY & AGENCY CASH MANAGEMENT MATTER SUBMITTED TO A VOTE OF SECURITY HOLDERS A Special Meeting of Shareholders of Dreyfus Treasury & Agency Cash Management (the Fund) was held on November 16, 2009. Out of a total of 15,681,182,185.469 shares (Shares) entitled to vote at the Meeting, a total of 885,516,581.519 shares were represented at the Meeting, in person or by proxy. The meeting was adjourned to December 28, 2009, not having received the required vote of the holders. The breakdown of the vote is as follows: Shares For Against Abstain 1. To approve the amending 836,223,579.199 31,305,834.610 17,987,167.710 Funds policy regarding borrowing 2. To approve the Funds 835,496,401.419 31,745,046.900 18,275,133.200 policy regarding lending 3. To permit investment in 805,672,007.109 53,204,529.180 26,640,045.230 other investment companies A Special Meeting of Shareholders of Dreyfus Treasury & Agency Cash Management (the Fund) was held on December 28, 2009. Out of a total of 15,681,182,185.469 shares (Shares) entitled to vote at the Meeting, a total of 5,648,486,838.689 shares were represented at the Meeting, in person or by proxy. The meeting was adjourned to February 12, 2010, not having received the required vote of the holders. The breakdown of the vote is as follows: Shares For Against Abstain 1. To approve the amending 4,383,649,624.679 1,002,276,806.870 262,560,407.140 Funds policy regarding borrowing 2. To approve the Funds 4,075,004,151.579 1,310,627,969.150 262,854,717.960 policy regarding lending 3. To permit investment in 2,653,962,058.939 2,723,149,982.930 271,374,796.820 other investment companies
